Citation Nr: 0731444	
Decision Date: 10/05/07    Archive Date: 10/16/07	

DOCKET NO.  04-42 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for bipolar disorder. 

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 4 to April 14, 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

Based on various statements contained in the file, in 
particular, when taken in conjunction with the veteran's 
August 2003 Notice of Disagreement and November 2004 
Substantive Appeal, it would appear that she has chosen not 
to pursue the issue of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) 
for any number of disabilities.  Accordingly, the Board will 
confine its review solely to those issues listed on the title 
page of this decision.  


FINDINGS OF FACT

1.  The evidentiary record does not support a diagnosis of 
post-traumatic stress disorder related to the veteran's 
active military service.  

2.  A bipolar disorder is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  

3.  Hypertension is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.  



CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  

2.  A bipolar disorder was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

3.  Hypertension was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching its determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  her service medical records; as 
well as VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to each claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for post-
traumatic stress disorder, as well as for a bipolar disorder 
and hypertension.  In pertinent part, it is contended that, 
while in service, the veteran endured repeated episodes of 
sexual harassment and/or assault, which incidents resulted in 
the development of post-traumatic stress disorder, a bipolar 
disorder, and hypertension.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and cardiovascular/renal disease, 
including hypertension and/or a psychosis, including bipolar 
disorder, becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Finally, service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor actually occurred.  However, if 
the claimed stressor is not combat-related (as in this case), 
the veteran's lay testimony regarding the inservice stressor 
is insufficient, standing alone, to establish service 
connection, and must be corroborated by credible evidence.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Where a post-traumatic 
stress disorder claim is based on an inservice personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted disease; and statements from family 
members, roommates, fellow service members or clergy.  
Evidence of behavioral changes following the claimed assault 
is one type of relevant evidence which may be found in the 
sources.  Examples of behavior changes which might constitute 
credible evidence of a stressor include, but are not limited 
to:  a request for a transfer to another military duty 
assignment, deterioration in work performance; substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  38 C.F.R. § 3.304(f) (2006).  

In the present case, service medical records fail to 
demonstrate the presence of a post-traumatic stress disorder 
or bipolar disorder, or hypertension.  Rather, pertinent 
evidence of record is to the effect that the veteran was 
discharged from service by reason of physical disability, 
specifically, post-streptococcal glomerulonephritis.  

While based on the evidence of record, there is some 
indication that, as early as the 1980's, the veteran may have 
suffered from a bipolar disorder, the first clinical 
diagnosis of that disability appears in the record (via a VA 
record of hospitalization) no earlier than May 1992, more 
than 20 years following the veteran's discharge from service.  
Hypertension is similarly first shown no earlier than 2002, 
many years following the veteran's separation from service.  
Significantly, at no time has the veteran's bipolar disorder 
or hypertension been attributed to any incident or incidents 
of her period of active military service, including sexual 
harassment and/or a personal assault.  

As regards the veteran's claim for service connection for 
post-traumatic stress disorder, and as noted above, service 
medical records show no evidence of any such disability.  In 
point of fact, the earliest clinical indication of the 
presence of a post-traumatic stress disorder is revealed by a 
VA neuropsychological evaluation conducted in September 2004, 
more than 30 years following the veteran's discharge from 
service.  Significantly, at that time, it was noted that the 
veteran had reported anxiety symptoms meeting the diagnostic 
criteria for a post-traumatic stress disorder.  However, that 
post-traumatic stress disorder was felt to be the result of 
"childhood abuse," and not the veteran's relatively short 
period of active military service.

The Board has taken into consideration the veteran's 
contentions regarding the origin of the disabilities at 
issue.  However, at present, there exists no evidence 
whatsoever that those disabilities are in any way related to 
the veteran's period of active military service, including 
alleged inservice sexual harassment and/or assault.  Under 
the circumstances, the veteran's claims for service 
connection must be denied.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of her claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claims, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veterans status, existence of a 
disability, connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.  

In the present case, in correspondence of August 2002 and 
February 2003, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate her claims for service connection, as well as 
what information and evidence should be submitted by her, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in her possession pertaining to her claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private inpatient and outpatient treatment records and 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corps. v. Lydall, Inc., 159 F.3d 
534 549 (Fed. Cir. 1998).  


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for bipolar disorder is denied.


Service connection for hypertension is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


